Citation Nr: 1529111	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for anterior abdominal wall abscess.

2.  Entitlement to service connection for a rectal disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for hypertensive retinopathy.

7.  Entitlement to service connection for a right leg disorder.

8.  Entitlement to a rating in excess of 30 percent for residuals of a right malleolus fracture.
9.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to June 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a videoconference hearing before the Board in May 2015; he then withdrew the hearing request.

The issues of service connection for a bilateral knee disability, bilateral sciatica, and hypertension were raised in a May 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

VA treatment records show that in February 2010 the Veteran was noted to have paresthesias.  The impressions included chronic neuralgia and cerebrovascular ischemia.  On June 2010 VA examination, the Veteran reported he had a nerve condition that affected his whole body, especially his right leg; he stated he had tingling and numbness.  The diagnosis was generalized muscle weakness of unknown etiology, but multiple sclerosis suspected.  The examiner commented that the nerve condition was not caused by or the result of the right malleolus fracture.  He stated it was a progressive neurological disease.  

Records received from the Social Security Administration records show that a right lower extremity venous Doppler test in September 2009 found no evidence of deep venous thrombosis.  A past medical history of a superficial deep venous thrombosis of the right leg was noted in February 2011.

The nature of the Veteran's right leg disability, if any, is not clear.  He claims he has a right leg disorder secondary to his service-connected residuals of right ankle fracture.  A June 2010 VA examiner's opinion in this matter did not address whether a right leg disability was aggravated by the Veteran's residuals of a right ankle fracture.

On August 2011 VA examination, the Veteran had tenderness and guarding of movement of the right ankle.  He was noted to have ankylosis at 5 degrees of dorsiflexion and plantar flexion.  He had no significant range of motion and severe pain. 

VA outpatient treatment records show that in September 2012 the Veteran had right ankle pain with any movement.  In December 2012, he characterized the pain as 10/10.  

The Veteran alleges, in essence, that his right ankle disability has increased in severity since the August 2011 examination.  In light of the allegation of worsening, and the length of the intervening period since he was last examined by VA, a contemporaneous examination is indicated.

A May 2013 rating decision denied service connection for a rectal condition, headaches, a psychiatric disability, to include PTSD, a low back disability and hypertensive retinopathy, and found that new and material evidence had not been received to reopen a claim of service connection for an anterior abdominal wall abscess.  A June 2013 rating decision denied a TDIU rating.  The Veteran submitted a notice of disagreement with these decisions, but a statement of the case (SOC) was not thereafter issued in the matters.  When a SOC is not provided following the timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC is issued, these claims will be before the Board only if the Veteran timely perfects an appeal by filing a substantive appeal.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for a right leg disability since his discharges from service, and for his right ankle disability since 2013, and to submit authorizations for VA to secure records of any such private evaluations and treatment.    The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist (with neurological consult arranged, if indicated) to determine the nature and likely etiology of any right leg disorder, and assess the current severity of his residuals of a right ankle fracture.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings noted should be described in detail.  All indicated studies must be completed.  Based on examination of the veteran and review of his record, the examiner should:

(a) Identify (by diagnosis) any (and each) right leg disability entity found.  If none is diagnosed, reconcile that conclusion with the notations in the record of weakness, tingling, and numbness.

(b) Identify the likely etiology of each right leg disability entity diagnosed.   Specifically, is it at least as likely as not the disability was caused or aggravated (the opinion must encompass aggravation) by the service-connected residuals of a right ankle fracture.

(c) Note all symptoms of the Veteran's residuals of a right ankle fracture, and describe the related functional impairment.  Findings reported must specifically include ranges of motion, with notation of any further limitations due to pain, weakness, instability, on use, during periods of exacerbation, etc.  Note whether the ankle is ankylosed, and if so, the position of ankylosis.

The examiner should include rationale with all opinions.

3.  The AOJ should issue an appropriate SOC addressing the issues of whether new and material evidence has been received to reopen a claim of service connection for an interior abdominal wall abscess, and service connection for a rectal disability, headaches, a psychiatric disability, to include PTSD, a low back disability and hypertensive retinopathy, and entitlement to a TDIU rating.  The Veteran and his representative should be afforded opportunity to respond.  These matters should be returned to the Board only if the appellant timely files a substantive appeal after the SOC is issued.

4.  The AOJ should then review the record and readjudicate the claims seeking service connection for a right leg disability and an increased rating for residuals of a right malleolus fracture.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

